Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8 and 15, Hotta et al (US 2014/0097993) discloses an information handling system to wirelessly transmit and receive data at an antenna comprising: a processor; a memory; a wireless adapter operatively coupled to a first antenna (31, Fig. 2) and a second antenna (32, Fig. 2) to wirelessly transceiver data; a metal base chassis (11, Fig1) containing components of the information handling system, the base metal chassis including a C-cover and D-cover housing the components; a metal display chassis (12) containing a display device (121), the display metal chassis including an A-cover and a B-cover housing the components; a hinge cavity  formed at a hinge (13) used to couple the base metal chassis and display metal chassis; a first antenna element (31) formed within the C-cover near the hinge cavity; a second antenna element (32) formed within the C-cover near the hinge cavity.
Hung et al (US 2013/0293426) discloses an edge resonant isolator formed by a plurality of slits.
The most closely prior art of Hotta and Hung fails to discloses the information handling system an edge resonant isolator formed into an edge of the A-cover to disrupt an electrical ground coupling path formed between the metal base chassis and metal display chassis at the hinge cavity, wherein the edge resonant isolator comprises: a window cut-out; and a plurality of slits formed into the edge of the A-cover from prongs in the window cut-out, nor would it have been obvious to combine. Claims 2-7, 9-14 and 16-20 are allowed since they are dependent on claims 1, 8, 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.